United States Patent and Trademark Office
    
        
            
                                
            
        
    


    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES






Application Number: 16/116,583
Filing Date: August 29, 2018
Appellant: Slobodan Sipcic
 



______________
Robert J. Shatto
Registration No. 74,671
For Appellant




EXAMINER’S ANSWER 

This is in response to the appeal brief filed April 01, 2021 appealing from the Office Action mailed November 12, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 12, 2020. From which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
                                     WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
1.1.      Applicant’s arguments see (Brief, pages 16-18) and  (Brief, pages 21-23) filed on 04/01/2021, with respect to claim 25  rejection under 35 U.S.C. 103 , have been fully considered and are persuasive.  The rejection has been withdrawn. Similarly, claim 3 rejection under 35 U.S.C. 103 has been withdrawn.

1.2.	Claims 3 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 (2) Response to Argument
2.1.	Appellants’ arguments filed April 01, 2021 have been fully considered but are not persuasive.  It is respectfully submitted that the rejections are proper and should be maintained for the reasons that follow.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2.2.       Per claims 1, 7, 13, and 23 rejection, Appellant argues, in substance, that Independent claim 1 recites, inter alia, “wherein the message is associated with a schema that specifies a public key used to encrypt the encrypted value and further specifies a type of an unencrypted form of the encrypted value”. (See claim 1, Brief, page 4). Claim 1 is representative of claims 7, 13, 19, and 23 with respect to the above limitations. According to the Office Action, the combination of Baum and Llyod teach or suggest the above limitations of claim 1. Specifically, the Examiner asserts that Baum teaches or suggests, “Wherein the message is associated with a schema that specifies a public key used to encrypt the encrypted value,” and Llyod teaches or suggests, “Further specifies a type of an unencrypted form of the encrypted value.” Id. Appellant respectfully disagrees. (Brief, page 18). 
The Examiner respectfully disagrees.  The Applicant refers to [paras. [0002], [0007], [0049], [0065], and FIG. 3; paras. [0002], [0043], [0044], [0045], and FIGS. 2A (a schema), 2B (a message associated with the schema), and 3 (e.g., operation 302); paras. [0002], [0043], [0044], [0045], and FIG 3 (e.g., operation 304); paras. [0002], [0043], [0044], [0045], and FIG 3 (e.g., operation 306)] of the specification in support of the claim features and interpretation (Brief, page 4).  Therefore, Examiner had consulted Appellant's cited specification passages on paragraph paras. [0002], [0007], [0049], [0065], and FIG. 3; paras. [0002], [0043], [0044], [0045], and FIGS. 2A (a , “wherein the message is associated with a schema that specifies a public key used to encrypt the encrypted value and further specifies a type of an unencrypted form of the encrypted value” is about a schema  which may be defined using JavaScript Object Notation (JSON) (see applicant specification para. 23] and each JSON object denoted by an array of key-value pairs , each JSON message( set of name/value messages associated with schema) indicates the types the key-values are such as  first name, last name password, social number, credit card, encryption method and etc. and   they might be encrypted or unencrypted and  hence, JSON message is associated with schema. 
In particular Baum discloses "wherein the message is associated with a schema [¶15, In JSON, objects are denoted by an array of key-value pairs delimited with opening and closing curly brackets.  A key denotes a property of the object and the value identifies the value for that property.  Keys and values are separated by a colon.  For example, a person object in JSON may be stored in a file as: TABLE-US-00001 [ "firstName":"John", "lastName":"Smith", "email":"john.smith@example.com", "password":"secretPassword123)"( set of name/value messages associated with schema) ] , and [¶16, in the above example, firstName, lastName, email, and password are keys and John, Smith, john.smith@example.com, and secretPassword123 are that specifies a public key used to encrypt the encrypted value [¶48, the hashing and encryption handler 306 of the illustrated example inserts cipher keys data into the encrypted and/or hashed key-value pair 320 (e.g., inserts the data in an xJSON file) that is being generated.  The cipher keys data identifies one or more keys that were utilized in encrypting the encrypted and/or hashed key-value pair 320.  For example, the cipher keys data may include an identifier for a certificate for which a public key was used to encrypt the encrypted and/or hashed key-value pair 320 to enable the example parser 204 to locate the corresponding private key for use in decrypting the encrypted and/or hashed key-value pair 320], and [Abstract, ¶46, see ¶51, cipher: ECDSA -_SHA256].
	LIyod discloses specifies a type of an unencrypted form of the encrypted value [¶107, the template comprises schema information for a file and/or database to be created, modified, and/or stored by system 1000.  For example, possible schema information comprises a record identifier, number of fields, field moniker, field data type (e.g., integer, floating point number, and/or ASCII character, etc.), field size, and/or restrictions on field content, etc. For example, for a database comprising personal information regarding an individual, schema information might include that a social security number is represented as a nine-digit integer.  For example, an exemplary schema restricts content by not allowing a set of zeros as a social security number].
Examiner Command: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the schema associated with a message, not the message data itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At the time of the invention was made, it would have been obvious to an ordinary skill in the art to indicate that the claim 1 is written broadly and the argument of that Appellant notes that the claim 1 recites the limitation: the schema associated with a message, not the message data itself (see Brief, page 10) (which this limitation has not been claimed or is part of claim 1 limitation)) are not persuasive. Appellant explains/ argues this limitation based on the specification however, as mentioned above this limitation is not included in in claim 1 limitations.   Examiner believes that his mapping reads on the claimed limitations in claim 1. Examiner suggested amending claims 2 and 3 to independent claims will add more details to independent claims and will provide more details of how many different kind of schema can be used to write the message and send it to recipient. 
2.3.        Per claim 25 rejection, Appellant argues, in substance, that claim 25 recites, inter alia, The computing system of claim 24, wherein: Page 8 of 20Appl. No. 16/116,583 Reply to Office Action of November 12, 2020the first public key and the private key are stored in a key store that includes a plurality of key pairs, wherein the first public key and the private key are associated with each other in the key store; the operations further comprise sending, in response to receiving the message, the first public key to the key store and receiving, from the key store, the private key associated 
	The Examiner respectfully agrees with Appellant. Examiner believes that amending claim 25 and intervening claim to independent claims will provide more details about the appellant invention regarding many different kind of schema with different formats that a user can use to send to recipient.  Examiner also suggested appellant to move these claims and/or the combination of similar claims 2 and 3 to independent claims for allowance, however, it was not accepted by Appellant.

2.4.       Per claims 1, 7, 13, and 23 rejection, Appellant argues, in substance, that Independent claim 1 recites, inter alia, “wherein the message is associated with a schema that specifies a public key used to encrypt the encrypted value and further specifies a type of an unencrypted form of the encrypted value”. Claim 1 is representative of independent claims 7, 13, 19, and 23 with respect to the above limitations. Appellant asserts that Moore does not teach or suggest the above limitations of claim 1 for many of the same reasons that Baum and Llyod do not teach these limitations. (Brief, pages 18-19). 
, “wherein the message is associated with a schema that specifies a public key used to encrypt the encrypted value and further specifies a type of an unencrypted form of the encrypted value” is about a schema  which may be defined using JavaScript Object Notation (JSON) (see applicant specification para. 23] and JSON syntax is a text format defined with a collection of name/value, such as name, credit card number, encrypted data encryption method, Algorithm and etc. and  hence, JSON message is associated with schema. In particular Moore discloses wherein the message is associated with a schema[ Abstract, The confidentiality of JavaScript Object Notation (JSON) message( set of name/value messages associated with schema) data is secured using an encryption scheme…], and [Col. 1 lines 43-45, JSON is very useful for 
that specifies a public key used to encrypt the encrypted value and further specifies a type of an unencrypted form of the encrypted value [Col. 11lines 61-64, Using the encryption syntax as described, a sending entity can encrypt all or parts of a JSON message supporting symmetric (shared secret) and asymmetric (public key) encryption methods], and [Col. 9, lines 25-60, If the recipient has a public and private key pair, which is most likely the case, the Credit card information can be encrypted as shown in Example 4 , encrypted data, encryption method(algorithm), encryption key, key info(X509 data), cipher data( cipher value)].
and further specifies a type of an unencrypted form of the encrypted value
JSON message that corresponds to the tree representation in FIG. 3:   TABLE-US-00002 [ "UserRecord": [ "Name":"John Smith", "CreditCards": [ [ "CreditCard": [ "Limit":"5,000", "Currency":"USD", "Number":"4019 ...  1234", "Issuer":"Example Bank", "Expiration":"04\/02" ], "CreditCard": [ "Limit":"25,000", "Currency":"USD", "Number":"2115 ...  1234", 
"Issuer":"Example Bank", "Expiration":"04\/02" ] ] ] ] ]. 

	 Examiner Command: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the schema associated with a message, not the message data itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At the time of the invention was made, it would have been obvious to an ordinary skill in the art to indicate that the claim 1 is written broadly and the argument of that Appellant notes that the claim 1 recites the limitation: the schema associated with a message, not the message data itself (see Brief, page 10) (which this limitation has not been claimed or is part of claim 1 limitation)) are not persuasive. Appellant explains/ argues this limitation based on the specification however, as mentioned above this limitation is not included in claim 1 limitations.   Examiner believes that his mapping reads on the claimed limitations in claim 1.  Examiner suggested amending 
	Regarding Appellant argument about mentioned limitations in claim 1((Brief, pages 17-18),  Moore clearly discloses a JSON message ( See Appellant specification, para. 23,schema may be defined using JavaScript Object Notation (JSON)), type of unencrypted form data such as, credit card , and the encrypted form of data using X509 data( Public key certificate).
2.5.         Per claim 25 rejection, Appellant argues, in substance, that claim 25 recites, inter alia, The computing system of claim 24, wherein: Page 8 of 20Appl. No. 16/116,583 Reply to Office Action of November 12, 2020 the first public key and the private key are stored in a key store that includes a plurality of key pairs, wherein the first public key and the private key are associated with each other in the key store; the operations further comprise sending, in response to receiving the message, the first public key to the key store and receiving, from the key store, the private key associated with the first public key; the schema specifies the first public key used to encrypt the first encrypted value as a first attribute for the first field; and the schema specifies the second public key used to encrypt the second encrypted value as a second attribute for the second field.(Brief, page 21).   Appellant asserts that Moore and Prakash, alone or in combination with Utin, do not teach or suggest the above limitations of claim 25 (Brief, Page 23).
	The Examiner respectfully agrees with Appellant. Examiner believes that amending claims 24 and 25 to independent claims will provide more details about the 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/SHAHRIAR ZARRINEH/
Examiner, Art Unit 2497



Conferees:
          /HARUNUR RASHID/                     Primary Examiner, Art Unit 2497                                                                                                                                                                                                                                                            
/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.